        Case 2:20-cv-00110-KS-MTP Document 1 Filed 06/17/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

LYNDA J. REON                                                                        PLAINTIFF

VS.                                                                       2:20-cv-110-KS-MTP
                                                         CIVIL ACTION NO. ______________

GARCIA CAMPOS, TA LOGISTICS, INC.
AND JOHN DOES 1, 2, & 3                                                            DEFENDANTS


                                   NOTICE OF REMOVAL

TO:    Brad R. Thompson, Esq.
       Bob Sullivan, Esq.
       Post Office Box 45
       Laurel, Mississippi 39441
       Attorneys for Plaintiff

       Martin Hankins
       Lamar County Circuit Clerk
       Post Office Box 369
       Purvis, Mississippi 39475

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, TA Logistics, Inc. (“TA Logistics” or

“Defendant”) gives Notice of Removal of this civil action from the Circuit Court of Lamar County,

Mississippi, to the United States District Court for the Southern District of Mississippi, Eastern

Division. In support of this removal, Defendant respectfully submits as follows:

                                STATEMENT OF THE CASE

       1.      The Plaintiff filed her Complaint on or about March 25, 2020 in the Circuit Court

of Lamar County, Mississippi (“the State Court Action”). The Complaint was docketed in that

court as “Lynda J. Reon v. Garcia Campos, TA Logistics, Inc., and John Does 1, 2, & 3, Cause

No. 37:20CV032)”. A true and correct copy of the Complaint is attached hereto as Exhibit A -

Complaint.
        Case 2:20-cv-00110-KS-MTP Document 1 Filed 06/17/20 Page 2 of 6




       2.      The Complaint in the Circuit Court of Lamar County, Mississippi is of a civil nature

at law brought by the Plaintiff which seeks to recover damages alleged to have been suffered, as a

result of the Defendant’s negligence. See Exhibit A - Complaint at ¶¶ 8 & 9.

       3.      The United States District Court for the Southern District of Mississippi, Eastern

Division, embraces the county in which the State Court Action is now pending. Therefore, removal

is proper to this Court pursuant to 28 U.S.C. §§ 104(a)(1) and 1441(a).

       4.      As set forth below, this Court has original subject matter jurisdiction of this civil

action pursuant to 28 U.S.C. §§ 1332 and 1441, because there is complete diversity of citizenship

between Plaintiff and Defendants, and the amount in controversy exceeds the sum of $75,000.00,

exclusive of interest and costs.

                                   DIVERSITY JURISDICTION

       5.      Citizenship of the parties is determined as of the time the Complaint is filed. Grupo

Dataflux v. Atlas Global Group, L.P., 541 U.S. 567, 571 (2004).

       6.      According to the Plaintiff’s Complaint, Plaintiff Lynda Reon is a resident citizen

of Jones County, Mississippi. See Exhibit A - Complaint at ¶ 1.

       7.      TA Logistics maintains its principal place of business in the state of Texas and is

incorporated in the state of Texas. Therefore, TA Logistics is a corporate citizen of Texas for the

purposes of determining diversity jurisdiction. 28 U.S.C. § 1332(c)(1).

       8.      According to the Plaintiff’s Complaint, defendant Garcia Campos (“Campos”), is

an adult resident citizen of Tamaulipas, Mexico. See Exhibit A - Complaint at ¶ 2. Therefore,

Campos is a citizen of a foreign state for purposes of diversity jurisdiction. 28 U.S.C. § 1332(a)(2).




                                                  2
        Case 2:20-cv-00110-KS-MTP Document 1 Filed 06/17/20 Page 3 of 6




       9.      Because Plaintiff and Defendants are citizens of different States, in accordance with

28 U.S.C. §1332, there is complete diversity of citizenship between the Plaintiff and the

Defendants.

                                 AMOUNT IN CONTROVERSY

       10.     The Plaintiff’s Complaint seeks damages arising out of a April 11, 2017, incident

which allegedly resulted in injuries to Plaintiff. In the Complaint, Plaintiff alleges past and future

medical care; past, present, and future, pain and suffering; and permanent injury. See Exhibit A –

Complaint at ¶ 12.

       11.     While the Plaintiff’s Complaint does not allege a specific dollar amount of

damages, the Plaintiff seeks recovery of “compensatory and punitive damages in an amount to

which a jury may feel they [sic] are entitled[.]” See Exhibit A – Complaint, at p. 6.

       12.     It is well-settled that claims for punitive damages are included in the calculation of

the amount in controversy. Brasell v. Unumprovident Corp., No. 2:01CV202-D-B, 2001 WL

1530342, at *2 (N.D. Miss. Oct. 25, 2001); St. Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d

1250, 1253 (5th Cir.1998); Myers v. Guardian Life Ins. Co. of America, Inc., 5 F.Supp.2d 423,

428–29 (N.D.Miss.1998).

       13.     Federal courts in Mississippi “have consistently held that a claim for an unspecified

amount of punitive damages is deemed to exceed the federal jurisdictional minimum.” Id.

       14.     In order to show that the jurisdictional amount has not been met, the Plaintiff must

show with legal certainty that the recovery will not exceed the amount stated in the complaint. De

Aguilar v. Boeing Co., 47 F.3d at 1410 (5th Cir. 1995). Then, “it must appear to a legal certainty

that the claim is really for less than the jurisdictional amount to justify dismissal.” Id. (quoting St.

Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, at 289).



                                                   3
        Case 2:20-cv-00110-KS-MTP Document 1 Filed 06/17/20 Page 4 of 6




      TIMELINESS OF REMOVAL AND OTHER PROCEDURAL REQUIREMENTS

       15.     The Complaint was filed on or about March 25, 2020. TA Logistics was served

with process on or about May 30, 2020.

       16.     This Notice of Removal, therefore, is timely filed under 28 U.S.C. §1446(b)(1)

within thirty (30) days after the receipt of the initial pleading by Defendant from which Defendant

could ascertain that the case is properly removable in accordance with the provisions of 28 U.S.C.

§1446(b).

       17.     As of the date of this filing, defendant Campos has not been served with this

Complaint and a Summons has not been issued for his service. As such, all properly joined and

served defendants consent to removal of this action.

       18.     Therefore, pursuant to the provisions of Title 28 U.S.C. §1441, et seq., this civil

action is removable by the Defendant.

       19.     In accordance with 28 U.S.C. § 1447(b) and L.U.Civ.R. 5(b), Defendant will submit

a copy of the state court pleadings herewith no later than fourteen (14) days from the date of

removal.

       20.     Contemporaneously with the filing of this Notice of Removal, Defendant is filing

a copy of the same with the clerk of the Circuit Court of Lamar County, Mississippi, in accordance

with 28 U.S.C. § 1446(d). Additionally, written notice of the removal is being given to all parties.

Id.

       WHEREFORE, Defendant TA Logistics, Inc. respectfully requests that this Court proceed

with the handling of this case as if it had been originally filed herein. Defendant also respectfully

requests such other relief as this Court deems just and proper in the premises.




                                                 4
       Case 2:20-cv-00110-KS-MTP Document 1 Filed 06/17/20 Page 5 of 6




      THIS the 17th day of June, 2020.

                                             Respectfully submitted,

                                             TA LOGISTICS, INC.

                                             By Its Attorneys

                                             DunbarMonroe, PLLC


                                              s/ David C. Dunbar
                                             David C. Dunbar

OF COUNSEL:

David C. Dunbar (MSB #6227)
Christopher G. Dunnells (MSB #105029)
DunbarMonroe, PLLC
270 Trace Colony Park, Suite A
Ridgeland, Mississippi 39157
Telephone: (601) 898-2073
Facsimile: (601) 898-2074
Email: dcdunbar@dunbarmonroe.com
       cdunnells@dunbarmonroe.com




                                         5
        Case 2:20-cv-00110-KS-MTP Document 1 Filed 06/17/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I, the undersigned attorney for Defendant, TA Logistics, Inc., hereby certify that I have this

day filed the above and foregoing Notice of Removal via ECF and upon the filing of same a true

and correct copy was served via U.S. Mail to the following interested parties:

       Brad R. Thompson, Esq.
       Bob Sullivan, Esq.
       Post Office Box 45
       Laurel, Mississippi 39441
       Attorneys for Plaintiff

       Martin Hankins
       Lamar County Circuit Clerk
       Post Office Box 369
       Purvis, Mississippi 39475

       THIS the 17th day of June, 2020.


                                                       s/ David C. Dunbar
                                                      David C. Dunbar




                                                 6
